      Case 7:16-cv-09344-PMH-JCM Document 29 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS VANEGAS,
                            Plaintiff,                         ORDER

                     -against-                                 16-CV-09344 (PMH)
COMMISSIONER OF SOCIAL SECURITY,
                            Defendant.


PHILIP M. HALPERN, United States District Judge:

         On June 8, 2021, the Court issued an Order directing the Commissioner “to serve and file

a letter providing an update regarding the status of proceedings on remand on or before July 23,

2021.” (Doc. 28). The Court also directed the Commissioner to serve a copy of that Order on

Plaintiff and file proof of service on the docket by 5:00 p.m. on June 9, 2021. (Id.). As of the date

of this Order, the Commissioner has filed neither the status letter nor the proof of service. This is

at least the third time in this action the Commissioner has failed to comply with this Court’s

directives. (See Doc. 21; Doc. 26).

         The Commissioner shall serve and file a letter by 5:00 p.m. today, August 2, 2021,

providing an update regarding the status of proceedings on remand.

         The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff.



Dated:     White Plains, New York
           August 2, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge
